FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50228

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00165-PA

   v.
                                                 MEMORANDUM *
 ANDRES CASTRO-ROCHA, aka Andres
 Pocha Castro,

               Defendants - Appellants.



                     Appeal from the United States District Court
                        for the Central District of California
                      Percy Anderson, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Andres Castro-Rocha appeals from his guilty-plea conviction and 30-month

sentence for being an illegal alien found in the United States following deportation,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DRS/Research
in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Castro-Rocha’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED, but the case is REMANDED for the limited

purpose of correcting the judgment to reflect only the special conditions of

supervised release orally pronounced at sentencing.




DRS/Research                              2                                    08-50228